Citation Nr: 1454946	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  08-26 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to a service-connected right knee disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse



ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1974 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In January 2010, the Veteran and his wife presented testimony relevant to the appeal at a Board hearing held before the undersigned Veterans Law Judge in Nashville, Tennessee (a Travel Board hearing).  A transcript of the Board hearing has been associated with the physical claims file.

This matter was previously before the Board in April 2010, September 2011, and January 2014.  In the January 2014 decision, the Board denied service connection for a low back disorder and entitlement to a TDIU.  The Veteran appealed the January 2014 decision to the Court of Appeals for Veterans Claims (Court), and in July 2014, the Court vacated the decision and remanded issues on appeal for action consistent with the directives of a joint motion for remand (JMR).  The JMR was premised on an inadequate VA medical opinion that was developed following the September 2011 Board remand.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

The issues of service connection for a low back disorder and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A Board remand confers upon an appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In the September 2011 remand directives, the Board specifically requested a VA medical opinion as to whether it is at least as likely as not that the Veteran's low back disorder - diagnosed in December 2010 as multi-level wedge fractures and degenerative changes throughout the thoracic and lumbar spine - is either caused or aggravated by the Veteran's service-connected right knee disability.  In the September 2011 VA medical opinion that followed, the VA examiner provided an opinion on whether the low back disorder is proximately due to or the result of the Veteran's service-connected right knee disability, but did not specifically provide an opinion as to whether the low back disorder was aggravated by the service-connected right knee disability.  In the absence of a medical opinion regarding whether the low back disorder is aggravated by the service-connected right knee disability, the September 2011 VA medical opinion is inadequate for rating purposes.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  

The issue of entitlement to a TDIU is inextricably intertwined with the issue of service connection for a low back disorder; therefore, this matter must be remanded to obtain an addendum opinion and for readjudication.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).

Accordingly, the issues of service connection for a low back disorder and entitlement to a TDIU are REMANDED for the following action:

1.  Return the Veteran's claims file to the VA examiner who provided the September 2011 VA medical opinion, or if she is unavailable, to another suitably qualified medical professional.  If the examiner determines that the Board's questions cannot be answered without an additional examination, one should be scheduled.  

The examiner should answer the following question, providing a complete rationale for the opinion expressed:

Is it at least as likely as not (50 percent or greater) that the Veteran's currently diagnosed low back disorder was aggravated (meaning that it was permanently worsened in severity beyond its normal course) by the service-connected right knee disability?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner concludes that the Veteran's low back disorder was aggravated by the service-connected right knee disability, the examiner should explain the degree of aggravation and cite to any evidence showing a worsening/increase in severity of the low back disorder.

2.  Then readjudicate the issues of service connection for a low back disorder and entitlement to a TDIU.  If either claim remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2014).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



